                                          Case 4:18-cv-05159-JSW Document 37 Filed 06/17/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        JASON FYK,
                                   7                                                     Case No. 4:18-cv-05159-JSW
                                                      Plaintiff,
                                   8
                                               v.                                        CLERK'S NOTICE VACATING
                                   9                                                     HEARING ON MOTION TO DISMISS
                                        FACEBOOK, INC.,
                                  10                                                     Re: Dkt. No. 20
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                 YOU ARE HEREBY NOTIFIED that the hearing on the Motion to Dismiss,

                                  14          scheduled on June 21, 2019 at 9:00 A.M., in Courtroom 5 on the 2nd floor of the Federal

                                  15          Courthouse, 1301 Clay Street, Oakland, California, before the HONORABLE JEFFREY

                                  16          S. WHITE, is vacated. A written ruling shall issue.

                                  17   Dated: June 17, 2019
                                                                                      Susan Y. Soong
                                  18                                                  Clerk, United States District Court
                                  19

                                  20
                                                                                      By: ________________________
                                  21                                                  Jennifer Ottolini, Deputy Clerk to the
                                                                                      Honorable JEFFREY S. WHITE
                                  22                                                  510-637-3541
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
